Judgment affirmed. The defendant was indicted and tried with four other defendants for various crimes, including robbery while armed. Shortly after the commencement of the trial the other four defendants pleaded guilty. The trial continued as to the defendant and he was found guilty. He filed a motion for a new trial which was based upon the affidavits of three of his former co-defendants and upon his own oral evidence. The motion was based upon an alibi. The defendant’s principal assignments of error are to the failure of the judge to have the three affiants appear and testify orally. The motion was denied. There was no error. Commonwealth v. Millen, 290 Mass. 406, 410. Commonwealth v. Coggins, 324 Mass. 552, 556-557, certiorari denied sub nomine Coggins v. Massachusetts, 338 U. S. 881. Commonwealth v. Granito, 326 Mass. 494, 502. The remaining assignments are to permitting the Commonwealth to use a transcript of the evidence taken at the trial and taken by a stenographer duly appointed for the purpose and verified by the said stenographer to attack the credibility of the affiants. This use of the transcript was authorized by G. L. (Ter. Ed.) c. 233, § 80.